Citation Nr: 1002994	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  05-08 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1956 to May 1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in February 2000 
when service connection for bilateral hearing loss was 
denied. 

This matter was again before the Board in July 2007 when the 
claim of service connection for bilateral hearing loss was 
reopened and remanded to the RO for further development.  In 
February 2009, the Board obtained an independent medical 
opinion.  A copy of the opinion was sent to the Veteran and 
his representative in April 2009.  In May 2009, the Veteran 
submitted additional evidence and the matter was remanded to 
the RO for initial consideration of this evidence at the 
Veteran's request.  As the requested development and 
readjudication have been completed, no further action to 
ensure compliance with the remand directives is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

In October 2009, the Veteran submitted additional evidence 
and waived the right to have the evidence initially 
considered by the RO. 

In a statement in October 2009, the Veteran appears to raise 
the claim of service connection for tinnitus, which is 
referred to the RO for appropriate action.
 



FINDING OF FACT

Bilateral hearing loss for the purpose of VA disability 
compensation was not affirmatively shown to have been present 
coincident with service; bilateral hearing loss of the 
sensorineural type was not manifested to a compensable degree 
within one year from the date of separation from service; and 
bilateral hearing loss, first diagnosed after service beyond 
the one-year presumptive period for sensorineural hearing 
loss as a chronic disease, is unrelated to an injury, 
disease, or event of service origin. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service; and service connection for bilateral hearing loss as 
a chronic disease may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in October 2002, in March 2004, in July 2004, 
in March 2006, and in September 2007.  The Veteran was 
notified of the evidence needed to substantiate the claim of 
service connection, namely, evidence of current disability; 
evidence of an injury or disease in service or event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  Additionally, the Veteran was 
notified that VA would obtain VA records and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records or with his authorization VA would obtain any such 
records on his behalf.  The notice included the general 
provisions for the effective date of a claim and the degree 
of disability assignable. 

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the 
extent there was pre-adjudication notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of 
the claim).  



To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claim was 
readjudicated, as evidenced by the supplemental statements of 
the case in April 2005, in October 2007, and in October 2009.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service 
treatment records as well as VA and private medical records.  
The Veteran has not identified any additional pertinent 
records for the RO to obtain on his behalf.  

The Veteran was afforded a VA examination in September 2007.  
In addition, as noted above, the Board requested an 
independent medical opinion in February 2009, a copy of which 
was sent to the Veteran and his representative, after which 
he was afforded the opportunity to submit additional 
evidence.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.




REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran, who served for ninety days or more, develops 
hearing loss of the sensorineural type to a degree of 10 
percent or more within one year from separation from service, 
service connection may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1137; 38 C.F.R. 
§§ 3.307, 3.309. 



Hearing loss for the purpose of VA disability compensation is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a Veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding 
in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts


The service personnel records show that the Veteran served in 
the United States Navy as a seaman and did service aboard 
ship. 

On service entrance examination in April 1956, hearing 
measured by whispered voice was 15/15 hearing, bilaterally.  
The remainder of the service treatment records contain no 
complaint, finding, history, treatment, or diagnosis of 
hearing loss.  Because the Veteran appeared before a Board of 
Medical Survey for an unrelated condition and was 
subsequently administratively discharged from service, a 
separation examination was not done.   After the Board of 
Medical Survey, the "P U L H E S" profile for hearing, 
represented by the letter "E" was level "1."  See Odiorne 
v. Principi, 3 Vet. App. 456, 457 (1992) (the "P U L H E S" 
profile reflects the overall physical and psychiatric 
condition of the Veteran on a scale of 1 (high level of 
fitness) to 4 (a medical condition or physical defect which 
is below the level of medical fitness for retention in the 
military service). 

After service, on VA examination in August 1959, the Veteran 
had no hearing complaint. 

Private records show that in May 1987 the Veteran purchased 
hearing aids.  An audiogram showed hearing impairment.   In 
December 1988, in August 1989, and in March 1992, audiograms 
also showed hearing impairment.  In June 1992, traumatic 
hearing loss was noted and an audiogram showed profound 
hearing loss in each ear.  



In December 1993, a private physician stated that the Veteran 
had significant hearing loss.  In a statement received in 
1997, the same physician stated that the probable cause of 
the Veteran's hearing loss was noise trauma in 1956 in an 
incident involving a 5 inch gun mount. 

On VA examination in August 1994, the Veteran stated that in 
the Navy and aboard ship he worked in a 5 inch gun mount, 
which he was required to load and fire.  He stated that the 
noticed a decrease in hearing the first time he fired the 
gun.  After audiological testing, the diagnosis was sensory 
bilateral hearing loss.

In a statement in June 1996, the Veteran's sister stated that 
she had noticed that the Veteran's ability to hear had 
decreased after his separation from service in 1959.

In May 1997, the Veteran testified that he had served on an 
enclosed 5 inch gun mount aboard the U.S.S. Weiss in 1956, 
where his duties required him to go inside the gun mount 
while it was firing and the noise was deafening. He stated he 
had not reported his hearing loss in service because he was 
young and wanted to protect his image.  He testified that he 
had not been exposed to any loud noise after service 
separation and only began wearing hearing aids in 1989.  

In a statement in May 1997, a friend of the Veteran indicated 
that after his separation from service he was unable to hear 
her when she called his name.  She stated that when their 
acquaintance was later renewed (15 years prior to her 
statement) she was a nurse and noticed that the Veteran 
needed to read her lips.  His hearing loss at that time was 
almost total.  

On VA examination in April 1999, the Veteran described his 
exposure to noise working on a 5 inch gun mount in service.  
After audiological testing, the diagnosis was sensorineural 
bilateral hearing loss.  The VA examiner expressed the 
opinion that that there was no evidence that the Veteran's 
hearing loss occurred in service.  




VA records show that in March 2002 the Veteran rejected the 
possibility of a cochlear implant. 

In a statement in June 2002, a friend of the Veteran, Dr. 
C.T.G., reported that he first met the Veteran in 1959 and 
1960, but lost contact for many years and when they did get 
reacquainted he noticed that the Veteran had difficulty 
understanding him. 

In statements in June 2003 and May 2004, a private 
audiologist, M.H., stated that the Veteran had been a patient 
since 1994.  She offered the opinion that it was more likely 
than not the Veteran's hearing loss was a direct result of 
his military service, citing an article that repeated 
exposure to 120 decibels, the equivalent to the firing  of a 
5 inch gun, damaged the cochlea, causing bilateral hearing 
loss. 

In a statement in July 2003, a fellow Navy man recalled that 
the Veteran served as the hot shell man for a 5 inch gun 
mount aboard the U.S.S. Weiss.

In a statement in April 2005, a VA physician stated that the 
Veteran suffered from profound hearing loss and had been 
evaluated on several occasions with a diagnosis of severe 
sensorineural hearing loss.  After reviewing the Veteran's 
medical records and given that he served as a hot shell man 
on a 5 inch gun in 1956 and 1957 where he was exposed to 
countless firings without proper ear protection it was 
reasonable to conclude that his hearing loss was a direct 
result of the auditory trauma.  

In September 2007, a VA physician expressed the opinion that 
without resorting to mere speculation it could not be 
determined whether the Veteran's hearing loss began in active 
duty military because there was no documentation of hearing 
loss in the service treatment records.  Further, the findings 
28 years after service separation with progressive loss 
thereafter are not necessarily due to his military service.



In January 2009, the Board requested an opinion from an 
independent medical expert on the question of: 

Whether it was at least as likely as not that bilateral 
hearing loss, first clinically documented 28 years after 
service, was causally related to the Veteran's exposure 
to the noise from firing a 5 inch naval gun during 
service? 

In February 2009, in response to the Board's request, and 
after a review of the significant facts, summarized above, 
D.R.F., MD., Ph.D., Associate Professor and Chief of the 
Division of Otology and Neuro-otologic Skull Base Survey, in 
the Department of Otolaryngology and Communication Sciences 
at a medical college, reported that the salient issues were 
the Veteran's current hearing loss and the role of noise 
exposure and that the current hearing loss from the late 
1980s and most recently [2007] show a progression of hearing 
loss in the absence of further noise exposure.  

The independent medical expert (IME) based his opinion on the 
pattern of hearing loss between 1987 and currently and the 
current understanding of how noise affects the inner ear and 
causes hearing loss.  The IME explained that, while it was 
probable that the Veteran suffered some form of noise induced 
hearing loss in service, it was not likely the initial 
exposure was responsible for the hearing loss identified in 
1987 or the progression to his current hearing status.  The 
IME stated  noise-induced hearing loss tends to be acute and 
cumulative during the period of exposure and even with long-
term occupational noise exposure hearing loss it was unlikely 
that the thresholds for hearing fell below 70 decibels.  The 
IME also stated that it was not an accepted medical principal 
that the initial noise-induced hearing loss does not continue 
to significantly progress after exposure to the noise is 
removed.  The IME then expressed the opinion that the 
Veteran's audiometric pattern and tests over the past twenty 
years showed an inherent and genetic predisposition to 
hearing loss that was not related to his initial military 
exposure.



In June 2009, the Veteran submitted copies of articles on the 
problem of hearing loss and tinnitus in the Veteran 
population.  In November 2009, the Veteran submitted a 
statement disagreeing with the findings of the independent 
medical reviewer and noting that no one in his entire family 
had hearing loss.  He provided an additional article 
regarding hearing loss among military personnel and new 
possible treatments, along with a handwritten notation that 
no hearing protection was issued to servicemen in the 1950s. 

Analysis

To the extent the Veteran asserts that he experienced 
symptoms of hearing loss due to noise exposure while in 
service, the Veteran is competent to state that he 
experienced symptoms of hearing loss in service.  However, 
the service treatment records contain no complaint, history, 
or finding of hearing impairment during service.  As the 
service treatment records lack the documentation of the 
combination of manifestations sufficient to identify a 
hearing loss disability under 38 C.F.R. § 3.385 for the 
purpose of VA disability compensation, and sufficient 
observation to establish chronicity during service as the 
"P U L H E S" profile for hearing, represented by the letter 
"E" was level "1," then service connection may be shown by 
either continuity of symptomatology, 38 C.F.R. § 3.303(b), 
after service or by initial diagnosis after service, when all 
the evidence establishes that the disability was incurred in 
service, 38 C.F.R. § 3.303(d).  

In regards to continuity, after service, the first evidence 
of documented hearing loss was in May 1987 when the Veteran 
was issued hearing aids.  The absence of documented symptoms 
of hearing loss from 1959 to 1987 interrupts continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the Veteran's entire medical history, including a 
lengthy period of absence of complaints.).  


The absence of symptoms constitutes negative evidence and 
opposes the claim.  Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (Negative evidence is to be 
considered.); see also Dulin v. Mansfield, 250 Fed. Appx. 
338, 2007 WL 2914797 (C.A. Fed. Oct. 5, 2007) (The majority 
in Forshey interpreted negative evidence to mean that which 
tends to disprove the existence of an alleged fact.  The 
absence of evidence in support of an alleged fact clearly is 
an evidentiary circumstance that weighs against the existence 
of the alleged fact.).  

To the extent that the Veteran asserts continuity, here the 
evidence of continuity fails not because of the lack of 
documentation, rather the assertion of continuity is less 
probative than the negative evidence and continuity of 
symptomatology is not established under 38 C.F.R. § 3.303(b).  
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

As for presumptive service connection as a chronic disease, 
after service, bilateral hearing loss of the sensorineural 
type was first diagnosed in 1987, some 28 years after 
service, well beyond the one-year presumptive period 
following service separation in 1959 for manifestations of 
bilateral hearing loss of the sensorineural type as a chronic 
disease under 38 C.F.R. §§ 3.307 and 3.309.

As for service connection based on the initial diagnosis 
after service under 38 C.F.R. § 3.303(d), although the 
Veteran is competent to describe symptoms of hearing loss, 
and his friends and family are competent to describe 
communication difficulties which may have been related to 
hearing loss, their lay opinions are a reasonable inference 
based on their perceptions and the opinions do have some 
probative value on the question of whether bilateral hearing 
loss is related to noise exposure in service.  Also, under 
certain circumstances, lay evidence may establish a diagnosis 
of a simple medical condition.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007) (noting in a footnote that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer).

However, hearing loss is not a condition under case law that 
has been found to be capable of lay observation, and the 
determination as to the presence of hearing loss therefore is 
medical in nature, that is, not capable of lay observation.  
See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the Veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).  
Rather, diagnosis of bilateral hearing loss of the 
sensorineural type is necessarily based on results of 
audiology testing that met the standard of hearing loss under 
38 C.F.R. § 3.385.  For this reason, bilateral hearing loss 
of the sensorineural type is not a simple medical condition 
that a lay person is competent to identify because of a lack 
of qualification through education, training, or experience 
to interpret audiology testing.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).

Where, as here, the determinative question involves a medical 
diagnosis, or the claimed disability is not a simple medical 
condition, as here, or there is a question regarding medical 
evidence of an association or link between a condition first 
diagnosed after service, and an injury, disease, or event in 
service, competent medical evidence is required to 
substantiate the claim.

On the question of medical causation, that is, medical 
evidence of an association or link between bilateral hearing 
loss, first diagnosed after service, and an injury, disease, 
or event in service, there is evidence for and against the 
claim. 

With regard to medical opinions, the probative value or 
evidentiary weight to be attached to a medical opinion is 
within the Board's province as finder of fact.  The guiding 
factors in evaluating the probative value of a medical 
opinion include whether the opinion is based upon sufficient 
facts and whether the opinion applied valid medical analysis 
to the significant facts of the case in order to reach the 
conclusion submitted in the opinion.  See Nieves-Rodriguez, 
22 Vet. App. 295 (2008).  

Also, consistent with Nieves-Rodriguez, among the factors for 
assessing the probative value of a medical opinion are the 
thoroughness and detail of the opinion. Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  In summary, greater weight may 
be placed on one physician's opinion over another's depending 
on factors such as reasoning employed by the physicians, and 
whether or not and to what extent they review prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36 (1994).

The favorable evidence consists of statements in June 2003 
and May 2004 by M.H., a private audiologist, who expressed 
the opinion that the Veteran's noise exposure in service 
caused his hearing loss.  The opinion however does not 
account for the lack of evidence of hearing loss in the 
service treatment records and a long post-service period 
without a complaint or finding of hearing loss until 1987.  
The opinion of Dr. O.A.L. also supports the Veteran's claim 
but again does not account for the lack of evidence of 
hearing loss in service and after service until the 1987.  As 
the Board can not conclude that the opinions accounted for 
the significant facts in the record, the opinions are 
discounted accordingly. 

As for the statement of the Veteran's friend, C.T.G., who is 
a medical doctor, the statement is not offered as medical 
evidence rather the statement is based on C.T.G.'s 
observations in the context of his personal relationship with 
the Veteran rather than on a professional basis as a health-
care provider.  As for the statement itself, C.T.G. stated 
that he first met the Veteran in 1959 and 1960, but lost 
contact for many years and when they did get reacquainted he 
noticed that the Veteran had difficulty understanding him.  
C.T.G. does not provide a specific time for the 
reacquaintance other than many years, but notably he does 
relate his observations to when he first met the Veteran in 
1959 and 1960, which was either contemporaneous with the 
Veteran's service or shortly thereafter.   For this reason, 
the statement has no probative value on the question of an 
association or link between bilateral hearing loss, first 
diagnosed after service, and noise exposure in service. 



As for evidence against the claim, in the opinion of the IME 
the Veteran's current hearing loss was not caused by or the 
result of military noise exposure.  The IME based his opinion 
on the pattern of hearing loss between 1987 and currently and 
the current understanding of how noise affects the inner ear 
and causes hearing loss.  The IME explained that noise-
induced hearing loss tends to be acute and cumulative during 
the period of exposure and even with long-term occupational 
noise exposure hearing loss it was unlikely that the 
thresholds for hearing fell below 70 decibels.  The IME also 
stated that it was not an accepted medical principal that the 
initial noise-induced hearing loss does not continue to 
significantly progress after exposure to the noise is 
removed.  The IME then expressed the opinion that the 
Veteran's audiometric pattern and tests over the past twenty 
years showed an inherent and genetic predisposition to 
hearing loss that was not related to his initial military 
exposure. 

From this, the Board concludes that the IME applied valid 
medical analysis to the significant facts of the case to 
reach the conclusion submitted in the opinion.  For this 
reason, the IME opinion outweighs the favorable medical 
opinions, which the Board has discounted because the 
favorable opinions did not account for the significant facts 
of the case to reach the conclusion submitted in the 
opinions. 

As for the medical articles, a medical article may be 
regarded as competent evidence where standing alone, the 
article discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Wallin v. West, 11 Vet. App. 509, 513 (1998).

In this case, as the articles address noise exposure in 
service and hearing loss, the articles are evidence, but the 
IME opinion outweighs the probative value of the articles as 
the IME opinion applied valid medical analysis to the 
significant facts of the case to reach the conclusion 
submitted in the opinion and the medical articles offer only 
generic relationships. 


As the Board may consider only competent independent medical 
evidence to support its findings as to a question involving a 
medical diagnosis, which is not capable of lay observation or 
that is not a simple medical condition, or there is a 
question of medical causation, where a lay assertion on 
medical causation is not competent evidence, and as the 
preponderance of the evidence is against the claim for the 
reasons articulated, the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


